Crosby, J.
The plaintiff contends that there was evidence from which the jury could have found that the defendants were guilty of wanton and reckless misconduct, and that that question should have been submitted to the jury. We do not think that this question is raised upon the record. If we assume that it is open to the plaintiff, we are of opinion that there was no evidence to warrant a finding of wanton and reckless misconduct on the part of the defendants. Banks v. Braman, 188 Mass. 367 and footnote 192 Mass. 162.
*253Upon the issue whether the plaintiff was in the exercise of due care, the instructions given to the jury were clear and accurate. We see no error in the action of the co.urt.

Exceptions overruled.